     Case 2:19-cv-00899-LSC-SGC Document 43 Filed 05/24/21 Page 1 of 3                    FILED
                                                                                 2021 May-24 PM 03:59
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

DEMARCUS COLEMAN,                          )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No. 2:19-cv-00899-LSC-SGC
                                           )
ZACKERY McLEMORE, et al.,                  )
                                           )
      Defendants.                          )

                                      ORDER

      The plaintiff has stated claims for excessive force against four correctional

officers in their individual capacities: (1) Zackery McLemore; (2) Joe L. Binder;

(3) Keller Speaks; and (4) Roderick Gadson. These claims have survived summary

judgment. (Doc. 33; see Doc. 31). In the order for special report, the parties were

advised any request for leave to conduct additional discovery must be filed within

thirty days from service of the defendant’s special report. (Doc. 10 at 5-6). The

defendants filed a special report on November 20, 2019, supplementing it on

February 27, 2020—as ordered—with a copy the plaintiff’s medical records and

body charts for April 15-16, 2019. (Doc. 23; see Docs. 26, 29). There have been

no requests to conduct additional discovery since that time. The court attempted to

find appointed counsel for the plaintiff, but no counsel could be secured. (Doc. 34;

see Doc. 40). Accordingly, the plaintiff will try his surviving claims pro se.
      Case 2:19-cv-00899-LSC-SGC Document 43 Filed 05/24/21 Page 2 of 3




       It is ORDERED as follows:

       1.      On or before June 28, 2021, the plaintiff shall file a statement titled

“Pretrial Narrative Statement.”          The plaintiff shall also serve a copy of that

statement on the defense counsel. The pretrial narrative statement shall contain:

               (a) a narrative written statement of the facts to be offered by oral or
                   documentary evidence at trial;

               (b) a list of all exhibits to be offered into evidence at trial;

               (c) a list of the full names, home addresses, and places of employment
                   of all non-inmate witnesses to be called to testify at trial; 1

               (d) a list of the full names, inmate numbers, and places of
                   incarceration of all inmate witnesses to be called to testify at trial; 2

               (e) a summary of the anticipated testimony of each witness identified
                   in subparagraphs (c) and (d) above; and

               (f) a full and complete itemization of all special and compensatory
                   damages to be proven at trial, including a full explanation of how
                   such damages have been calculated and by what means the
                   damages will be proven.

       2.      On or before July 13, 2021, the defendant shall file and serve on the

plaintiff a “Pretrial Narrative Statement” setting out the information identified in

paragraphs 1(a) through 1(e) above.


1
  The plaintiff must notify the court of any changes of address for his non-inmate witnesses.
Unless a witness is named pursuant to this requirement, the court will not make arrangements to
subpoena the witness.
2
  The plaintiff must notify the court of any changes in the places of incarceration of his inmate
witnesses. Unless an inmate witness is identified pursuant to this requirement, the court will not
arrange for the witness to be at trial.
                                                2
     Case 2:19-cv-00899-LSC-SGC Document 43 Filed 05/24/21 Page 3 of 3




      3.      The parties’ pretrial narrative statements should include their

respective positions concerning whether mediation with a magistrate judge would

be helpful.

      4.      Failure of the parties to disclose fully in their respective pretrial

narrative statements the exhibits and the substance of the testimony of witnesses to

be offered at trial will result in the exclusion of that evidence at trial. The only

exceptions will be (1) matters the court determines are not discoverable at the time

of the filing of the pre-trial narrative statement, (2) privileged matters, and (3)

matters to be used solely for impeachment purposes.

      5.      This case is SET for a pretrial conference at 10:00 A.M. on August 3,

2021, in Courtroom 3A of the Hugo L. Black U.S. Courthouse.

      6.      This case will be set by separate order for a bench trial before Chief

United States District Judge L. Scott Coogler.

      DONE this 24th day of May, 2021.



                                              ______________________________
                                               STACI G. CORNELIUS
                                               U.S. MAGISTRATE JUDGE




                                          3
